Citation Nr: 0630286	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2003 
rating decision of the VA Regional Office (RO) in New 
Orleans, Louisiana.

The Board notes that service connection for right knee 
disability was previously denied by an RO rating action dated 
in September 1994.  The veteran did not perfect an appeal to 
that determination and it became final.  In a rating decision 
in April 2003, the RO reopened the claim and denied service 
connection for right knee disability.  The Board points out, 
however, that whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before the underlying claim may be considered.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, 
the claim to reopen will be addressed below.

The veteran was afforded a personal hearing before the 
undersigned member of the Board sitting at New Orleans, 
Louisiana in July 2006.  The transcript is of record.

(The underlying claim of service connection will be addressed 
in a remand that follows the decision below.)


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disability by decision dated in September 1994.

2.  Evidence received subsequent to the September 1994 
decision is neither cumulative nor redundant; it relates to a 
previously unestablished fact and raises a reasonable 
possibility of substantiating the underlying claim of service 
connection.


CONCLUSIONS OF LAW

1.  The September 1994 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the September 1994 
decision is new and material and the veteran's claim of 
entitlement to service connection for a right knee disorder 
is reopened. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the RO denied service connection for 
right knee injury, status-post ligamentous repair with 
removal of osteochondral fragments by a decision dated in 
September 1994.  The appellant attempted to reopen his claim 
for such in October 2002.  The Board must therefore review 
all of the evidence submitted since September 1994 to 
determine whether the appellant's claim of service connection 
for a right knee disorder should be reopened and re-
adjudicated on a de novo basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  (A claim that is the subject of a final 
decision can only be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005).)

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2006) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1994 
decision included service medical records which showed that 
the veteran entered service in 1979 with a history of 
hospitalization and surgery for a "broken" right knee in 
1975 after falling on concrete from a height of eight feet.  
He was afforded an orthopedic consultation in February 1979 
that resulted in a diagnosis of status-post ligamentous 
repair with removal of osteochondral fragments with mild 
lateral instability, but was found to be fit for duty.  The 
appellant was treated for right knee symptoms on a number of 
occasions during service.  Upon service discharge examination 
in April 1982, the right knee was determined to be healed and 
was not considered disqualifying. 

The veteran sought treatment at VA between May and June 1994 
for right knee complaints and symptoms, including dull pain, 
swelling, weakness and locking, for which an impression of 
gradual atrophy and possible meniscus tear was rendered.  
Reference was made to a fracture of the right knee at the age 
of 12.

The evidence that was  received after the September 1994 
denial of the claim of service connection for right knee 
disability includes lay statements from individuals attesting 
to knowledge of the veteran's fully functional right knee 
prior to service and impairment thereof after returning from 
active duty.  A number of private medical records dating from 
October 2002 were also received showing treatment for right 
knee symptoms.  The veteran's treating orthopedic surgeon, E. 
Raffai, M.D, M.Sc., F.R.C.S.C. reviewed the record and opined 
in February, March and May 2003 that the veteran's right knee 
was aggravated by service.  

The Board finds that the opinion of the veteran's treating 
physician as reported above is the first evidence that 
provides any nexus between military service and current right 
knee impairment.  As such, it is not cumulative; it addresses 
an unestablished fact and helps to substantiate the 
underlying claim.  Accordingly, the Board finds that new and 
material evidence has been submitted and that the claim of 
service connection for a right knee disorder is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disorder 
is reopened; to this extent the appeal is granted.


REMAND

The Board finds that additional development is needed with 
respect to the question of whether there is a medical nexus 
between military service and current right knee impairment.  
Although the veteran's private physician has provided an 
opinion that the appellant's right knee was aggravated by 
service, the record reflects no continuing right knee 
symptomatology after active duty.  In fact, even the veteran 
has testified that the right knee was not bothersome after 
military service.  Moreover, a private clinical record dated 
in October 2002 indicates that more recent right knee 
symptoms may have been precipitated by a work-related injury.  
In the statement of the accredited representative dated in 
May 2004, it is pointed out that the veteran has never been 
afforded a VA examination with respect to his right knee.  

VA is required to afford the claimant an examination or 
obtain a medical opinion when there is competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, there are indications 
that the disability may be associated with active service, 
and the record is insufficient to decide the claim.  38 
U.S.C.A. § 5103A (d) (West 2002 & Supp. 2005).

In this instance, the veteran's service medical records 
reflect treatment for the right knee on a number of occasions 
throughout service.  Private evidence of record indicates 
that the knee is symptomatic and this has been related to 
aggravation of a pre-existing disability during active duty.  
Nevertheless, it is not entirely clear whether the veteran's 
current right knee disability can be properly attributed to 
his time in service, especially with respect to the question 
of worsening of a pre-existing disability.  Under the 
circumstances, the Board finds that a right knee examination 
is needed to fully and fairly evaluate the claim on appeal, 
to include a well-reasoned medical opinion addressing the 
nature and etiology of the veteran's right knee disability.  
See 38 U.S.C.A. § 5103A (d).  Additionally, the appellant 
should be requested to identify any and all providers who 
treated him for right knee symptoms in the years after 
discharge from active duty.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  He should also be told 
to provide any evidence in his 
possession that is pertinent to his 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  The veteran should be contacted and 
requested to identify any additional 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right knee since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers, if not already of record.  

3.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for a VA orthopedic 
examination to determine whether he now 
has a right knee disorder that was 
aggravated during his period of active 
military service.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy 
of this remand should be made available 
to the physician designated to examine 
the appellant.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probability that the 
veteran's right knee disorder 
permanently worsened during military 
service beyond that which would be due 
to the natural progression of the 
disease.  Reasons for the opinion should 
be set forth in detail.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide a 
medical opinion.  If the report is 
insufficient, or if any requested action 
is not undertaken or deficient, it 
should be returned to the examiner for 
necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


